                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

UNITED STATES OF AMERICA,

v.                                              CASE NO. 8:17-CR-525-T-17CPT

THOMAS R. CASTILLO
a/k/a THOMAS CASTILLO EL BEY
a/k/a TUTANKHUMUN CASTILLO EL BEY.


____________________________________/




                           ORDER AND NOTICE OF FILING

      This cause is before the Court sua sponte. The Clerk of Court
received the attached documents in the U.S. Mail from pro se Defendant Castillo
on July 11, 2019. At present, Defendant Castillo is a fugitive. Defendant Castillo
may have submitted the documents in connection with the Continued Show Cause
Hearing scheduled on July 18, 2019. Therefore, the Court is filing the documents
in the public docket as an attachment to this document. Accordingly, it is


      ORDERED that the documents received on July 11, 2019 shall be filed
in the public docket, and the documents are attached to this Order.
Case No. 8:17-CR-525-T-17CPT


      DONE and ORDERED in Chambers in Tampa, Florida on this 15th day of
July, 2019.




Copies to:

All parties and counsel of record




                                      2
